The note is void as to the wife; nor can she evade her husband's right of defence by an attempt to confess, or, as our expression is, to submit to, judgment. To support his declaration, the plaintiff must show that both the defendants, originally, promised, in the sense of made a binding contract with him; and as he has failed to do this, he cannot recover under it in its present form. This is not like the case ofMoravia v. Hunter  Glass, 2 M.  S. 444, where the defendants severed in their pleas, and one of them, in addition to non-assumpsit, pleaded a discharge under the bankrupt act; in which case the plaintiff was allowed to enter a nol. pros.
to the latter defendant, without discharging the former. That case disclosed a joint contract originally valid; so that the plaintiff would have been liable to a plea in abatement if he had not joined in his suit both the joint contractors. In the case at bar, the defendants have joined in their plea of the general issue, and the evidence discloses, that on account of the coverture of one of the defendants when the note was signed by her, there never was a valid joint contract made by them. To authorize the plaintiff, as has sometimes been done in this country, to enter a nol. pros. as to the wife, would not entitle him to judgment against the husband; since this would be, under the circumstances, only an admission of record that he never had a binding contract with both the defendants, necessary to enable him, in a suit against both, to recover against either.Boyle v. Webster, 17 Ad.  El. N.S. 950; and see 1 Wms. Saund. 207 a., n.i. and cases collected.
The conclusion would be, that the plaintiff must become nonsuit, and commence a new action against the husband alone; but as the evidence shows that he would have no defence to it, we shall allow the plaintiff, if he desire it, to amend the writ and declaration in this, by striking out the wife as a party defendant, and to take judgment against the husband alone, provided he submit to do it, without costs of this suit. *Page 550